Name: Commission Regulation (EC) No 1196/2001 of 18 June 2001 closing invitations to tender for the refund on exports of wholly milled rice opened by Regulations (EC) No 2281/2000, (EC) No 2282/2000, (EC) No 2283/2000 and (EC) No 2284/2000
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1196Commission Regulation (EC) No 1196/2001 of 18 June 2001 closing invitations to tender for the refund on exports of wholly milled rice opened by Regulations (EC) No 2281/2000, (EC) No 2282/2000, (EC) No 2283/2000 and (EC) No 2284/2000 Official Journal L 162 , 19/06/2001 P. 0015 - 0015Commission Regulation (EC) No 1196/2001of 18 June 2001closing invitations to tender for the refund on exports of wholly milled rice opened by Regulations (EC) No 2281/2000, (EC) No 2282/2000, (EC) No 2283/2000 and (EC) No 2284/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1667/2000(2), and in particular Article 13(3) thereof,Whereas:(1) The quantities of rice exported in the 2000/01 marketing year under the invitations to tender for the export refund opened by Commission Regulations (EC) No 2281/2000(3), (EC) No 2282/2000(4), (EC) No 2283/2000(5) and (EC) No 2284/2000(6) have reached the forecasts without exceeding the limits laid down by the Uruguay Round agreement. Those invitations to tender should be closed.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The invitations to tender to determine the export refund on wholly milled rice opened by Regulations (EC) No 2281/2000, (EC) No 2282/2000, (EC) No 2283/2000 and (EC) No 2284/2000 are hereby closed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 260, 14.10.2000, p. 7.(4) OJ L 260, 14.10.2000, p. 10.(5) OJ L 260, 14.10.2000, p. 13.(6) OJ L 260, 14.10.2000, p. 16.